

115 HRES 554 IH: Recognizing the life and legacy of Richard (Dick) Gregory and honoring his contributions to the civil rights movement and to American comedy.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 554IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the life and legacy of Richard (Dick) Gregory and honoring his contributions to the
			 civil rights movement and to American comedy.
	
 Whereas Dick Gregory was born on October 12, 1932, in St. Louis, Missouri, and passed away on August 19, 2017, in the District of Columbia at the age of 84;
 Whereas Dick Gregory was an early civil rights pioneer, participating in sit-ins and getting arrested numerous times throughout the South for the defeat of segregation and for equal rights;
 Whereas Dick Gregory was a passionate champion for voting rights and home rule for the residents of the District of Columbia and in the 1960s was in the forefront of the struggle that culminated in home rule for the District of Columbia;
 Whereas Dick Gregory moved to Chicago, Illinois, in 1956 to begin his comedy career after having served in the United States Army;
 Whereas in 1959, Dick Gregory married Lillian Smith, with whom he had 11 children; Whereas besides civil rights, Dick Gregory was an activist in numerous causes over the course of his life, including the Vietnam War, the Equal Rights Amendment, police brutality, South African apartheid, nuclear power, prison reform, feminism, drug abuse, and Native American rights;
 Whereas Dick Gregory authored a dozen books; and Whereas Dick Gregory became one of the first African-American comedians to enjoy crossover appeal to Blacks and Whites alike, using his talent to point up the absurdity of racism and discrimination: Now, therefore, be it
	
 That the House of Representatives honors the life and legacy of Richard (Dick) Gregory and acknowledges his contributions to civil rights, to multiple other causes for freedom and equality, and to American comedy.
		